COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 THE STATE OF TEXAS,                              §             No. 08-19-00185-CR

                   Appellant,                     §                Appeal from the

 v.                                               §              394th District Court

 ERICK MORALES-GUERRERO,                          §          of Jeff Davis County, Texas

                   Appellee.                                     (TC# CR1700847)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the trial

court’s order granting Defendant’s motion to suppress. We therefore reverse the trial court’s

“Order on Motion to Suppress” and remand the cause to the trial court for further proceedings, in

accordance with the opinion of the Court. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 7TH DAY OF OCTOBER, 2020.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.